Citation Nr: 0216946	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  91-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for additional genitourinary 
disabilities claimed to have resulted from VA medical 
treatment from August 1971 to November 1973.  

2.  Entitlement to special monthly compensation based on the 
veteran's claimed need for the regular aid and attendance of 
another individual due to service-connected disabilities.  

3.  Entitlement to an effective date earlier than July 1, 
1998 for a separate 20 percent disability rating for the 
residuals of a right brachial artery aneurysm.


REPRESENTATION

Veteran represented by:	David M. Berlin, Attorney-at-
Law



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945; he was a Prisoner of War (POW) of the German 
Government from March 1943 to April 1945.  This matter comes 
to the Board of Veterans' Appeals (Board) from decisions of 
the Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO).  

This appeal has been before the Board on numerous previous 
occasions.  Its procedural history has been set forth in the 
Introduction portion of prior Board decisions and remands 
issued in April 1997, February 1998, and August 1999.  These 
explanations are incorporated herein by reference.  

When the case was last at the Board in August 1999, the 
following issues were remanded to the RO for further action:  
(1) entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional genitourinary disabilities; (2) entitlement to 
special monthly compensation based on the alleged need for 
aid and attendance; and (3) entitlement to a separate 
compensable rating for residuals of a right brachial artery 
aneurysm.  

While the matter was in remand status, by September 1999 
rating decision, the RO granted a separate 20 percent 
disability rating for residuals of a right brachial artery 
aneurysm, effective February 16, 1999.  The Board finds that 
the RO's actions constitute a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, 
the veteran subsequently initiated an appeal regarding the 
effective date for the separate 20 percent rating for 
residuals of a right brachial artery aneurysm.  By January 
2002 rating decision, the RO assigned an earlier effective 
date of July 1, 1998 for the separate 20 percent rating for 
residuals of a right brachial artery aneurysm.  The veteran 
indicated his continued disagreement with the effective date 
by perfecting an appeal with that RO determination.  

Also while the matter was in remand status, the veteran 
perfected appeals with respect to several additional 
matters.  First, in June 2000, the RO assigned separate 10 
percent disability ratings for residuals of frostbite of the 
right and left feet and granted a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The awards were effective January 12, 
1998.  The veteran appealed that RO determination, arguing 
that an earlier effective date for the separate 10 percent 
ratings for frostbite of the left and right feet and the 
TDIU was warranted.  

Additionally, by January 2001 decision, the RO denied 
service connection for ingrown toenails and eczema of a 
laparotomy scar.  The veteran duly perfected an appeal with 
the RO determination.  

In August 2002, the case was returned to the Board for 
appellate consideration.  As discussed above, the issues 
ripe for appellate review were:  (1) entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional genitourinary disabilities; (2) entitlement to 
special monthly compensation based on the alleged need for 
aid and attendance; (3) entitlement to an effective date 
earlier than July 1, 1998 for the separate 20 percent rating 
for residuals of a right brachial artery aneurysm; (4) 
entitlement to an effective date earlier than January 12, 
1998 for separate 10 percent ratings for residuals of 
frostbite of the right and left feet; (5) entitlement to an 
effective date earlier than January 12, 1998 for TDIU; (6) 
entitlement to service connection for ingrown toenails; and 
(7) entitlement to service connection for eczema of a 
laparotomy scar.

In August 2002, the RO received a letter from the veteran's 
attorney regarding the issues on appeal.  In October 2002, 
the veteran himself forwarded a copy of this letter directly 
to the Board, over his signature.  In the August 2002 
letter, the veteran's attorney indicated that he and the 
veteran had discussed the case and had "narrowed down the 
issues [they] would like to have resolved" to the first 
three issues delineated above (i.e., the 1151 claim, the aid 
and attendance claim, and the claim for an earlier effective 
date for the separate 20 percent rating for residuals of a 
right brachial artery aneurysm).  The veteran's attorney 
further proposed "a compromise settlement demand" in the 
amount of $350,000.00 to settle the remaining three issues, 
noting that the veteran was interested in "not having the 
stress of his pending appeals continue."

Based on the above representations, the Board finds that 
issues numbered (4) to (7) delineated above are no longer 
within its jurisdiction, as the veteran has filed a formal 
withdrawal in writing.  See 38 C.F.R. § 20.204 (2002); see 
also Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board is without 
the authority to proceed on an issue if the veteran 
indicates that consideration of that issue should cease).  

As to the remaining issues ((1) to (3)), the Board must 
proceed with consideration of these claims, despite the 
offer of "settlement."  The Board is bound by the laws 
enacted by Congress, VA regulations, the instructions of the 
Secretary, and precedent opinions of the chief legal officer 
of the Department.  38 U.S.C.A. § 7104(c).  The Board has no 
authority to compromise or settle a case.  Thus, the issues 
now before the Board are as set forth on the cover page of 
this decision.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the 
veteran did not sustain additional genitourinary 
disabilities as a result of VA medical treatment from August 
1971 to November 1973.  

2.  The probative evidence currently of record does not 
establish that the veteran is in need of regular aid and 
attendance or is housebound, and he has repeatedly refused 
without good cause to report for VA medical examination.

3.  The veteran's claim for increased rating for residuals 
of a gunshot wound to the right arm was received at the RO 
on July 1, 1998; it is not factually ascertainable from the 
evidence of record that in the year prior to that claim an 
increased rating, including a separate 20 percent rating for 
residuals of a right brachial artery aneurysm, was 
warranted.  


CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C.A. § 
1151 for additional genitourinary disabilities claimed to 
have resulted from VA medical treatment from August 1971 to 
November 1973, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & West Supp. 2002); 38 C.F.R. § 3.358 (1996) and 
(2002).

2.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114, 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.350, 3.351, 3.352, 3.655 (2002).  

3.  The criteria for an effective date earlier than July 1, 
1998 for a separate 20 percent disability rating for 
residuals of a right brachial artery aneurysm have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA, to the extent possible given the veteran's lack of 
cooperation.  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA has repeatedly 
and clearly notified the veteran by letters, telephone 
calls, Statements of the Case, and RO and Board decisions 
and remands, of the evidence of record and the evidence 
needed to substantiate the claims.  The veteran has also 
been advised that it is his responsibility to either send 
pertinent medical records or opinions from private 
physicians, or to provide a properly executed release so 
that VA could request any such records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
RO has obtained the veteran's service medical records, as 
well as post-service VA clinical records.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2002).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(2) (2002).  Again, both the RO and the Board have 
repeatedly advised the veteran to submit, or authorize VA to 
obtain, relevant medical evidence in support of his claims.  
(See e.g., remand portions of February 1998 and August 1999 
Board decisions.)  Despite such notification, there is no 
indication of outstanding, relevant private clinical 
records, which the veteran has authorized VA to obtain.  

The Board also notes that the veteran has been repeatedly 
notified of the need for a VA examination in connection with 
his claims, but he has adamantly refused to report, despite 
receiving notice of the examinations, as well as the 
consequences of his failure to report.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4), 3.655 
(2002).  As a reason for his refusal to report, he continues 
to cite his belief that VA will experiment on or butcher him 
- claims which have been previously considered and 
discredited by both the Board and the U.S. Court of Appeals 
for Veterans Claims (the Court).  (See e.g., remand portion 
of August 1999 Board decision and January 1996 Memorandum 
decision of the Court (noting that "what is involved here is 
an examination, not a surgery."))  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the 
veteran also has an obligation to assist in the adjudication 
of his claim.  Id.  He must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  The Board notes that, despite the 
veteran's refusal to report for a VA medical examination, 
the RO did obtain two medical opinions regarding the 1151 
issue.  In sum, these opinions are thorough, responsive, and 
based on a review of the medical evidence of record.  Based 
on the foregoing, and based on the repeated failed attempts 
to provide the veteran another examination, VA has done 
everything reasonably possible to assist him in this regard.  

It is also noted that the veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He did not identify any such evidence.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), 
(3) (West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).  

Based on the facts of this case, the Board concludes that 
there is no reasonable possibility that any further 
assistance to the veteran, of the type he would be willing 
to accept, would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for additional genitourinary 
disabilities claimed to have resulted from VA medical 
treatment from August 1971 to November 1973.

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002).

The controlling statute in this case, 38 U.S.C.A. § 1151, 
was amended, effective for claims filed on or after October 
1, 1997.  The purpose of the amendment was, in effect, to 
nullify the U.S. Supreme Court's decision in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994), which held that no showing of negligence is 
necessary for recovery under section 1151.  

The veteran's claim under 38 U.S.C.A. § 1151 was filed prior 
to October 1, 1997.  Under the jurisprudence of the Court, 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Therefore, the Board will apply the 
pre-October 1, 1997 version of section 1151, since it is 
obviously more favorable to the veteran as negligence on the 
part of VA need not be established in order for him to 
prevail.  Rather, under the former version of section 1151, 
the veteran would need only to show that he has additional 
disability which is the result of VA hospitalization, 
medical or surgical treatment.  

In Brown v. Gardner, the U.S. Supreme Court held that VA's 
interpretation of 38 U.S.C. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. 3.358 was not questioned.  
Specifically, it was noted that "[w]e do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment . 
. . VA's action is not the cause of the disability in those 
situations."  Brown v. Gardner, 115 S.Ct. 552, 556 n.3.  

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A.§ 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability 
is compensable.  Id.  

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury on which the claim of compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which 
the specific medical or surgical treatment was designed to 
relieve.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc., was authorized.  In 
determining whether such existing disease or injury suffered 
as a result of hospitalization, medical or surgical 
treatment is compensable, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury and not merely coincidental therewith.  
Compensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, a veteran is entitled to the 
"benefit of doubt" when there is an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence must be against the claim for benefits to be 
denied.  When a veteran seeks benefits and the evidence is 
in relative equipoise, the law requires that the veteran 
prevail.  See Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

In this case, the veteran contends that VA medical treatment 
received from August 1971 to November 1973, resulted in 
additional genitourinary disabilities.  The evidence of 
record indicates that in July 1971, the veteran underwent a 
routine physical for ex-POWs.  An intravenous pyelogram was 
performed and interpreted as revealing a 22 centimeter mass 
in the lower midabdomen, possibly a part of the bladder, a 
mesenteric cyst, or some other benign process.  The 
radiologist concluded that further study was needed.  A 
subsequent kidney/ureter/bladder series conducted on August 
2, 1971, and a barium enema study conducted the following 
day reportedly confirmed the presence of a large mass in the 
lower abdomen.  During a genitourinary examination on August 
4, 1971, the examining physician reported that the veteran 
needed a cystogram and barium enema.

The veteran was hospitalized at a VA facility on August 4, 
1971 for further evaluation of the reported abdominal mass.  
On admission, it was indicated that he had been essentially 
asymptomatic and had experienced no weight loss.  On August 
9, 1971, he underwent an exploratory laparotomy.  The report 
of the procedure indicates that after the abdominal cavity 
had been entered, a large, cystic mass was noted up to the 
umbilicus.  On further exploration, this mass was actually 
determined to be a grossly dilated bladder with a thin wall.  
The bladder was opened, and further exploration revealed a 
bladder neck contracture, considered probably congenital in 
nature.  A wedge resection of the bladder neck was carried 
out, and hemostasis was obtained by cautery and sutures.  
The bladder was closed with sutures, and a suprapubic 
cystoscopy was performed.  The retropubic space was drained, 
and the peritoneal cavity was repeatedly irrigated.  The 
wound was closed with sutures.  

The veteran reportedly did well postoperatively, and he was 
seen on the eighth postoperative day in consultation by the 
Urology Service.  It was recommended that the veteran 
undergo a transurethral resection of the bladder neck and 
prostate, in an attempt to decompress the bladder by better 
drainage.  

On August 19, 1971, the veteran underwent a transurethral 
resection of the prostate and bladder neck to further 
decrease outlet resistance so that he could empty his 
bladder easier.  Upon examination, the veteran was found to 
have moderately-advanced trabeculations of cellule formation 
of the bladder.  Both urethral orifices were found to be in 
normal position in the trigone.  Resection was started on 
the floor, with the bladder neck being resected.  The 
prostate was then resected up to the verumontanum.  
Resection was carried around both the lateral lobes and the 
anterior lobe in a linear fashion.  Hemostasis was achieved 
carefully throughout.  After adequate resection, the bladder 
was irrigated free of all clots and prostatic chips.  
Following this procedure, the sphincter was found to be 
intact, and the orifice had been disturbed.  A catheter was 
placed into the bladder, and the veteran was returned to the 
recovery room in satisfactory condition.

An examination of prostatic tissue obtained during this 
procedure resulted in diagnoses of acute prostatitis nodular 
hyperplasia.  In addition, in the prostatic chips, a single 
microfocus of adenocarcinoma was seen.  The tissue was 
forwarded to the Armed Forces Institute of Pathology for 
further study.  

The veteran's postoperative course was relatively benign and 
the catheter was removed on the second postoperative day.  
At the time, his urine was clear, and he was able to void 
with a good stream and full control.  The skin sutures and 
retentions were removed on August 23, 1971, without 
significant problem.  Two abdominal drains were also 
completely pulled at that time.  The veteran was considered 
in apparent satisfactory condition, and he was discharged 
from the hospital on August 24, 1971, to be followed on an 
outpatient basis at the genitourinary clinic thereafter.  

Clinical reports on file reveal that subsequent evaluation 
of the prostate tissue samples and needle biopsies conducted 
in September and November 1971 revealed no further evidence 
of adenocarcinoma.  When the veteran was examined in 
December 1971, a long history of infrequent voiding 
attributed to a very large bladder was noted.  It was 
further noted that this cystomegaly was ascribed to a median 
bar and the veteran had been treated with a transurethral 
resection of the prostate with wedge resection of the 
bladder neck, times two.  As a result, it was noted that the 
veteran now voided with a good stream and his urine was 
clear, although he reported nocturia and urgency.  

The veteran's urinary urgency and frequency continued to 
increase in severity.  A urinalysis in March 1972 revealed 
numerous bacteria and he was hospitalized from March 14-20, 
1972 for treatment of an irritated bladder and urine 
infection.  He underwent a cystoscopy on March 16, 1992, 
which revealed a severe bladder neck contracture, with only 
pinpoint opening at the bladder neck.  A transurethral 
resection of the bladder neck contracture and additional 
prostatic tissue was conducted, after which the veteran did 
well and voided a very large stream with good control.  On 
hospital discharge, he was to be followed on an outpatient 
basis.

Subsequent treatment records show that the veteran was 
followed at regular intervals in the outpatient clinic.  It 
was noted that he was doing well taking Urecholine 
intermittently for residual urine.  In October 1972, an 
intervenous pyelogram was consistent with prostatic 
enlargement.  

The veteran was again hospitalized from November 14-26, 1973 
for further evaluation.  On admission, it was noted that the 
veteran had hematuria the previous September, and that an 
October 1972 an intravenous pyelogram had reportedly been 
consistent with prostatic enlargement.  At present, however, 
he denied symptoms of dysuria, urgency, frequency, 
hematuria, dribbling, or incontinence, but noted that he had 
to sit to void.  He reportedly voided a large amount of 
urine only in the morning.  Another intravenous pyelogram 
was not conducted on admission, because a study done prior 
to admission had revealed normal upper tracts and an 
enlarged bladder.  A cystogram revealed an enormously 
enlarged bladder. . The veteran exhibited a good stream with 
strong force, although he had to sit to void.  No residual 
urine was obtained on catheterization, and the urine was not 
infected.  A cystometrogram revealed intact sphincter 
sensation and cold sensation.  Cystoscopic findings included 
a narrowing but nonoccluded bladder neck, as well as 
moderate trabeculation of the bladder wall.  The urethral 
orifices were normal, as was the trigona.  Upon discharge, 
the veteran was to be followed on an outpatient basis.

Subsequent VA clinical records show that on examination in 
April 1974, it was noted that the veteran had originally 
undergone an exploratory laparotomy for an abdominal mass of 
unknown etiology, which turned out to be a vary large 
distended bladder.  At that point, he had a wedge of the 
bladder neck removed and then underwent a transurethral 
resection of the bladder neck and prostate.  It was noted 
that he did well for a while, but then returned with a 
bladder neck contracture and another transurethral resection 
was performed.  Since that time, it was noted that the 
veteran had been doing well, with only one episode of 
urinary tract infection.  It was noted that the veteran had 
been taking Urecholine because of a post void residual, but 
had not been taking it for the past three months because he 
had been getting along fine.  Physical examination was 
within normal limits.  A catheter was inserted into the 
bladder to rule out stricture or bladder neck contracture 
and went in smoothly; there was some residual urine.  
Urinalysis was also unremarkable.  Similar findings were 
noted at subsequent follow-up examinations in August 1974, 
January 1975, July 1975, February 1976, June 1976, and 
December 1976.  

Private treatment records dated from February 1985 to 
November 1986, show that in February 1985, the veteran 
sought emergency treatment for sudden onset of voiding 
difficulties with dysuria, an extremely small stream, and 
dribbling.  He also reported that he felt bloated and 
distended.  He was hospitalized for further evaluation.  At 
that time, he reported that in 1971, he had an exploratory 
laparotomy for an abdominal mass which proved to be a 
distended bladder.  He indicated that he subsequently 
underwent transurethral resection of the prostate, times 
two, and had several subsequent episodes of recurrent 
urinary retention from 1971 to 1973.  He indicated that he 
then underwent revision of the transurethral resection for 
bladder neck contracture and had been relatively well in the 
ensuing decade, with only minimal urinary symptoms, until 
the preceding day when he developed the symptoms, previously 
discussed.  Due to the veteran's symptoms, a catheter was 
passed and 4200 milliliters of retention was drained.  In a 
March 1985 hospitalization summary, the treating physician, 
C. Dumitriu, M.D., noted that: 

In reviewing his old records, as an addendum this 
patient had been treated at VA Hospital in the 
early 70's for outlet obstruction, initially with 
an exploratory laparotomy for what was first 
interpreted as abdominal mass and in fact was a 
very large bladder.  He underwent TURP twice with 
poor results and has in fact never fully recovered 
from that sequence of events.

Subsequent private clinical records show that the veteran 
continued to receive treatment in 1985 and 1986 for 
genitourinary pathology, including acute urinary retention, 
right-sided hydronephrosis, and a nonmalignant bladder tumor 
which was removed.  He also underwent another bladder neck 
resection, and, ultimately, an elective right nephrectomy 
for an infected and nonfunctioning right kidney.  

In a November 1985 statement asserting entitlement to 
benefits under 38 U.S.C.A. § 351 (now section 1151), the 
veteran contended that the procedures performed by VA in 
1971 were unnecessary, negligently performed, endangered his 
life, and caused residual genitourinary disability.  He 
further claimed that surgical stitches were not removed, 
causing "massive scar tissue to form, pushing up until it 
reached my kidney and ureter doing a tremendous amount of 
damage and endangering me."  

By February 1988 decision, the Board found that the August 
8, 1971 exploratory laparotomy was unnecessarily conducted, 
and any residuals of that procedure were attributable to 
negligence on the part of VA.  The Board further found that 
the veteran had not acquired additional genitourinary 
disability as a result of subsequent treatment rendered by 
VA from August 19, 1971 to November 26, 1973, and that 
surgical procedures and treatment during that period were 
properly undertaken and performed.  The Board specifically 
noted that the genitourinary disorders for which the veteran 
was treated in 1985 and 1986 did not constitute additional 
disabilities incurred as a result of treatment rendered by 
VA.  The Board indicated that: 

The veteran, an individual with an abnormally 
large bladder, an apparently congenital bladder 
neck obstruction, and recurring prostatic 
enlargement, has required multiple procedures to 
clear obstructions of his urinary tract.  A 
nonfunctioning right kidney has also been removed.  
However, such pathology, according to the evidence 
of record, is not considered the result of an 
accident, negligence, carelessness, or some other 
variance with sound medical principles on the part 
of [VA] attending personnel.  The surgery itself 
was performed at a private facility.

On April 1988 VA medical examination, the veteran described 
the treatment he had received from VA for his genitourinary 
condition, including an exploratory laparotomy in 1971.  He 
indicated that he had subsequently had frequent episodes 
urinary retention and urinary tract infections.  He 
indicated that in 1985, he was evaluated at a private 
facility in connection with an episode of retention and a 
partial cystectomy was performed.  He indicated that it was 
also noted that the function in his right kidney was poor, 
with chronic infection, and a right nephrectomy had been 
performed in 1986.  He indicated that he was presently under 
the care of an internist, urologist, general surgeon, and a 
dermatologist.  With respect to current symptoms, the 
veteran reported insomnia, and a feeling of exhaustion and 
an inability to function in a normal life.  He claimed that 
he unable to drive, due in part to the discomfort in his 
abdomen.  He also reported urinary frequency.  On 
examination, the examiner noted that at the site of the 
nephrectomy scar, the veteran had a draining sinus and a 
large bulge in the right abdominal wall, which was 
reportedly being followed closely by his own physicians.  
The diagnoses included post operative laparotomy in 1971 
revealing bladder enlargement; residual urinary infections; 
post operative prostatectomy; and post operative right 
nephrectomy with chronic draining sinus in the right flank.  
The examiner concluded that the veteran's overall disability 
was severe.  

By decision in April 1988, the RO assigned a zero percent 
rating for a laparotomy scar.  The veteran appealed the RO 
determination and by October 1989 decision, the Board upheld 
the zero percent rating, noting that the veteran's 
genitourinary symptoms were not attributable to the August 
1971 laparotomy.  

In a February 1992 letter, the veteran requested 
reconsideration of the Board's February 1988 decision.  In 
July 1992, the veteran was notified that his request for 
reconsideration had been denied, as the Board's February 
1988 decision was legally and factually correct.  The 
veteran appealed the Board's decision to the Court.  He also 
filed a request to reopen his 1151 claim at the RO, noting 
the Court's November 1991 decision in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  In a November 1993 order, the Court 
dismissed his appeal, finding that it had no jurisdiction to 
consider an appeal stemming from a pre-November 17, 1988 
Notice of Disagreement.  

By June 1993 letter, the RO acknowledged the veteran's 
renewed claim for benefits pursuant to 38 U.S.C.A. § 1151 
for additional genitourinary disability.  He was advised 
that adjudication of such claims had been temporarily 
suspended pending resolution of VA's appeal of the Court's 
Gardner decision.  Thereafter, the RO denied his claim and 
the veteran appealed.  

In his January 1996 substantive appeal, the veteran argued 
that VA and private physicians had indicated in medical 
reports that the loss of his right kidney and half a 
bladder, as well as a large hernia of the right flank, was 
due to the negligence and improper procedures of the VA 
medical center.  In support of his contentions in this 
regard, the veteran submitted letters from several 
physicians, including one dated July 1995 from F. 
O'Cleireachain, M.D., who indicated that: 

This letter is to reaffirm what I have said in the 
past and that is basically if your initial 
condition of urinary retention had been diagnosed 
properly at the VA Hospital, the exploratory 
laparotomy that you underwent at that time for a 
distended bladder would not have occurred, nor 
would your subsequent urological problems have 
existed.

In February 1997, Dr. O'Cleireachain indicated that: 

This letter is in response to the question you 
asked me regarding [the veteran's] initial 
laparotomy scar carried out at the VA hospital.  
The end result of an abdominal incision is that 
you have fiberous [sic] tissue laid down in the 
skin - in this case, the rectus sheath, the rectus 
muscle and the underlying tissue.  

In the event of the need for a repeat laparotomy, 
the old scar and its adhesions make it more 
difficult for the second surgeon to get exposure 
to the organs that he needs to work on.  

Dr. O'Cleireachain indicated that in the veteran's case, 
this was evident in the March 1985 operative report in which 
the surgeon described difficulty in exposing the urinary 
bladder due to adhesion and non-absorbable sutures used in 
the veteran's first surgery.  

In March 1997, B. Miscall, M.D., indicated that the veteran 
"has a large right flank hernia and a draining sinus tract 
in the right flank both the result of surgical intervention 
in this area."  

In May 1997, the veteran testified at a Board hearing in 
support of his appeal.  At that hearing, he, his spouse, and 
his attorney reiterated their contentions regarding the 
issue on appeal.  

In May 1998, a VA physician reviewed the veteran's medical 
records.  In a May 1998 written opinion, he noted that: 

Congenital bladder neck contracture is a difficult 
disorder to manage.  Treatment frequently is only 
partially successful.  

The initial procedure performed in August 1971, 
the exploratory laparotomy and wedge resection, 
has been determined to be an unnecessary 
procedure.  The procedures which followed are an 
example of the natural course of this process.  If 
transurethral resections do not relieve the 
obstruction, surgical procedures on the neck of 
the bladder through an incision ... are the next 
step.  When the bladder neck also obstructs the 
ureter, ureteral reimplantation may be required.  
If the reimplantation is not successful, 
nephrectomy may be necessary.  

An example of the progressive damage produced by 
this disorder is seen in the change [intravenous 
pyelogram] reports from normal upper tracts in 
1972 to marked right hydronephrosis in 1985.  The 
original ill advised exploratory laparotomy and 
wedge resection did not cause the subsequent 
procedures to be done.  They were caused by the 
effects of the bladder neck contracture.  It is 
felt by this reviewer that the clinical course was 
unchanged by this procedure.  

With respect to the veteran's contentions regarding VA's 
alleged misdiagnosis of prostate cancer, the examiner noted 
that: 

Comments are present in the records that the 
diagnosis of adenocarcinoma of the prostate was 
incorrect.  The diagnosis was verified by the 
Armed Forces Institute of Pathology.  The prostate 
biopsies done after this diagnosis was made to 
determine if additional cancer was present is 
standard, good medical treatment.

Comments are also in the record attributing 
problems to the catgut suture used; stating it is 
a non-absorbable suture.  Catgut is not a non-
absorbable suture.  It is absorbable and, at the 
time these procedures were done, was almost 
universally used bladder suture.  It is still the 
most common bladder suture material used today.  

In August 1999, the Board remanded the matter to 
the RO for additional development of the evidence.  
Particularly, the Board notes that the VA 
physician who had recently reviewed the veteran's 
extensive medical records in May 1998 appeared to 
have concluded that he acquired no additional 
genitourinary disability as a result of VA medical 
treatment from August 1971 to November 1973.  
However, the Board noted that the VA physician 
appeared to have made a factual error when he 
stated that the "initial procedure in August 1971, 
the exploratory laparotomy and wedge resection [of 
the neck of the bladder] has [sic] been determined 
an unnecessary procedure."  Because it had 
previously been determined that only the August 
1971 exploratory laparotomy was unnecessary, and 
not the initial wedge resection on August 9, 1971, 
the Board sought clarification.  

Pursuant to the Board's remand instructions, because the VA 
examiner who provided the May 2000 opinion was no longer 
available, the RO obtained another opinion from a different 
VA examiner.  In a lengthy July 2000 written opinion, the VA 
examiner noted that he had been asked to provide a medical 
opinion through a review of the evidence of record.  In that 
regard, he noted that the veteran's history was that he had 
been found urologically to have an abdominal mass in August 
1971.  He noted that the veteran underwent an abdominal 
exploration which revealed the mass to be a dilated bladder 
and cystotomy was performed to determine the etiology of the 
problem.  He noted that it was determined that the veteran 
had a congenital contracture of the bladder neck for which a 
wedge resection was performed.  The examiner indicated that 
this was the appropriate procedure and superior method of 
treatment for this condition.  Regarding the finding of the 
focus of adenocarcinoma of the prostate on transurethral 
resection of the prostate and further resection of the 
bladder neck on August 19, 1971, the examiner noted that no 
subsequent carcinoma was found to be present.  He indicated 
that "one might certainly conclude that the minimal focus of 
carcinoma was very fortuitously resected at the time of that 
surgical procedure, to the great benefit of the patient."  

The examiner further concluded after reviewing the medical 
evidence of record that "it does not appear that the 
[veteran] has any additional genitourinary disability 
compared to his condition prior to the VA treatment 
beginning in 1971."  The examiner noted that "[i]n fact, his 
urologic condition is improved compared to that in 1971, in 
that his congenital bladder neck contracture has been 
relieved and the back pressure has been relieved at least 
from the left kidney allowing for apparently normal renal 
function despite the fact that right nephrectomy had to be 
accomplished apparently in 1986."  He noted that "[t]his 
procedure was necessitated not through any secondary effect 
relative to the treatments done through the VA on the 
patient's bladder neck."  Rather, he explained that the 
necessity for the right ureteral reimplantation and 
subsequent nephrectomy was secondary to the veteran's 
original bladder neck contracture and the secondary effect 
upon the bladder.

The examiner indicated that he did not feel that the veteran 
had any additional disability compared to his condition 
prior to VA treatment beginning in 1971.  Rather, he 
indicated that the subsequent necessity for urologic 
procedures was on the basis of the veteran's preexisting 
condition, rather than on any treatment rendered by VA from 
1971 through 1973.

The examiner summarized by noting that bladder neck 
contracture of the type experienced by the veteran was on a 
congenital basis.  He noted that such a condition was quite 
difficult to treat as any treatment rendered tended to 
constrict the bladder neck and the outflow of urine.  In 
this condition, he explained that considerable back pressure 
is exerted on the bladder and the bladder muscle must become 
extremely hypertrophied to try to push the urine out past 
the narrowed bladder neck.  He indicated that it is this 
which caused the veteran's extremely large bladder and this 
condition tended to put back pressure on the kidneys 
themselves as occurred for the veteran's right side through 
construction of the ureterovesical junction secondary to the 
back pressure on the bladder.  

In conclusion, the examiner indicated that "[i]t is, 
therefore, my opinion that this veteran's treatment through 
the [VA] was quite appropriate and caused no subsequent 
disability to the patient."  

As noted, the veteran contends that VA medical treatment 
received from August 1971 to November 1973, resulted in 
additional genitourinary disabilities.  As discussed in 
detail above, in order to establish entitlement to benefits 
under the pre-October 1997 version of 38 U.S.C.A. § 1151, 
which is applicable to this case under the Court's holding 
in Karnas, two elements must be demonstrated:  (1) 
additional disability, (2) which is the result of VA 
treatment.  The Board has thus carefully reviewed the 
evidence of record, as summarized above, in order to 
determine if any additional disability exists and if that 
additional disability was the result of VA medical 
treatment.  For reasons explained below, the Board has 
determined that additional disability as a result of VA 
treatment does not exist.

The most probative evidence of record indicates that the 
veteran does not suffer from additional disability as a 
result of VA treatment.  Rather, the evidence indicates that 
the additional genitourinary disability experienced by the 
veteran stems from his congenital condition, not treatment 
at the VAMC; thus, it is not causally related to VA 
medical/surgical treatment.  See 38 C.F.R. § 3.358 (1996).

Medical evidence of record in support of the Board's 
conclusion includes both the May 1998 and the July 2000 VA 
medical opinions.  Both examiners have explained that 
patients who suffer this type of congenital condition almost 
invariably develop some additional disability.  According to 
the medical evidence of record, the development of 
additional genitourinary disability is the continuance or 
natural progress of the congenital condition and is 
unrelated to VA treatment; thus, compensation under 38 
U.S.C.A. § 1151 is precluded.  See also 38 C.F.R. § 
3.358(c)(3).  The Board assigns great probative weight to 
these medical opinions, as they are essentially the only 
evidence of record which directly address the critical 
question in this case.  The Board notes that both opinions 
reflect that they were based on an in depth review of the 
veteran's medical records.  See Bloom v. West, 12 Vet. App. 
185 (1999).  Both medical advisers provided a detailed 
rationale for their opinions, referenced the pertinent 
medical evidence, specifically addressed the veteran's 
contentions, and gave a clear explanation for discounting 
them.  Finally, the VA examiner in July 2000 directly and 
clearly addressed the critical questions in this case.

The Board has carefully and sympathetically reviewed the 
medical evidence submitted by the veteran, but finds that it 
is not as probative of the issue on appeal as the VA medical 
opinions discussed above.  For example, a March 1997 letter 
from Dr. Miscall to the effect that the veteran has a right 
flank hernia and draining sinus tract in the right flank "as 
a result of surgical intervention in the area," does little 
to support the veteran's claim.  While this opinion 
indicates that the veteran has additional disability, it 
does not attribute such disability to VA treatment.  Rather, 
it appears that the "surgical intervention" referred to by 
Mr. Miscall is the right nephrectomy, which was not 
performed by VA.  Thus, this opinion is of little probative 
value.  For similar reasons, the Board places little 
probative value on the April 1988 VA medical examination 
report, which the veteran has repeatedly submitted in 
support of his claim.  While the VA examiner identified 
several genitourinary disabilities, he did not attribute 
those disabilities to VA medical treatment from August 1971 
to November 1973.  

The Board has also considered the July 1995 letter from Dr. 
O'Cleireachain, to the effect that "basically" if VA had 
properly diagnosed the veteran's condition initially, his 
"subsequent urological problems" would not have existed.  In 
addition, the Board has considered the March 1985 
hospitalization summary containing the notation to the 
effect that the veteran had "never fully recovered from" VA 
treatment in the 1970s.  Unfortunately, these physicians do 
not give an explanation for their conclusions and there is 
no clinical data or other rationale to support their 
opinions in the record.  The Court has held that a bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See 
Miller v. West, 11 Vet. App. 345 (1998).  The Board also 
notes that there is no indication that these physicians 
reviewed all of the veteran's medical records in rendering 
their conclusions.  Similarly, in February 1997, Dr. 
O'Cleireachain indicated that it was his opinion that scar 
tissue from the laparotomy made subsequent surgeries more 
difficult.  However, this opinion gives little or no insight 
into the critical question in this case, i.e., whether the 
veteran presently has additional genitourinary disability 
which is the result of VA treatment.  

The Board also notes that the veteran and his spouse have 
testified as to their strong belief that VA's treatment 
caused his additional genitourinary disability.  The Board 
has no reason to doubt the sincerity of their conviction 
that the treatment he received at VA resulted in the onset 
of his genitourinary condition.  However, it is well 
established that lay persons such as the veteran and his 
spouse are not competent to provide evidence that requires 
medical knowledge or experience.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the veteran and his spouse 
are competent to testify as to his symptoms, they cannot 
provide competent evidence concerning medical matters, such 
as diagnosis or causality.  As discussed above, the medical 
evidence of record simply does not support their contention.  
Rather, the opinions of record suggest that the treatment 
afforded him was the treatment of choice for his condition, 
and that it was unavoidable that he would eventually incur 
additional disability.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
genitourinary disability are not warranted.

II.  Entitlement to special monthly compensation based on 
the veteran's claimed need for aid and attendance.

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114 (West 1991 & Supp. 2002); 38 C.F.R. § 3.350(b) (2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of a claimant to feed 
him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  "Bedridden," i.e., the 
veteran is actually required to remain in bed, will be a 
proper basis for the determination.  38 C.F.R. § 3.352(a).  
See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).

In this case, the Board finds that the criteria for 
entitlement to special monthly compensation on account of 
the need for the regular aid and attendance of another 
person are not met.  The veteran's service-connected 
disabilities are residuals of a gunshot wound of the right 
arm (30 percent disabling); residuals of a brachial aneurysm 
of the right arm (20 percent disabling); residuals of frozen 
feet of the right lower extremity (10 percent disabling); 
residuals of frozen feet of the left lower extremity (10 
percent disabling); a laparotomy scar (zero percent).  His 
combined disability rating is 60 percent, and he is in 
receipt of a total disability rating based on individual 
unemployability.  

The veteran claims that he is entitled to special monthly 
compensation due to his alleged need for the regular aid and 
attendance of his spouse.  Specifically, he claims that 
because of his gunshot wound residuals, he is unable to lift 
his right arm without extreme pain.  Thus, he claims that he 
requires assistance "in dressing and undressing, and 
showering, and using the phone."  He also claims that 
because of his service-connected frozen feet disability, he 
experiences pain in cold weather, which makes it difficult 
for him to do any activities such as walking or making a 
snack.  He also asserts that his feet must be bathed "a few 
times" daily, which requires his spouse's assistance.  
Regarding his service-connected laparotomy scar, he states 
that it must be washed twice daily due to eczema.  Finally, 
he claims that he tires more easily as a result of his 
various disabilities and needs the assistance of his spouse 
in answering the door.  He reasons that his spouse is unable 
to work as she is needed to take care of him; thus, she 
should be compensated for caring for him.  (See e.g. April 
1998 statement from veteran.)  

In support of his claim, the veteran has submitted an April 
1998 letter from a private physician who indicated that the 
veteran had been under his care for some time.  He indicated 
that the purpose of the letter was to "verify that [the 
veteran's spouse] cares for [him] on a daily basis."  He 
further indicated that "[the veteran] cannot attend to many 
activities of daily living due to his disability, and his 
wife assures his personal needs are met, such as bathing, 
dressing, etc."  He concluded that "I feel the care given by 
his wife is a necessity for [the veteran's] well being."  

The veteran also submitted various other pieces of evidence 
in support of his claim, although none proved material to 
the issue of whether the veteran was currently in need of 
aid and attendance, as defined by VA regulation, as a result 
of his service-connected disabilities.  For example, in June 
1992, a private physician noted that the veteran had various 
disabilities, including hypertension, arthritis, right calf 
pain, a history of a gunshot wound, and a history of a 
laparotomy.  In a May 1996 letter, a private podiatrist 
indicated that the veteran had tingling in his feet, when 
cold or walking on cold surfaces.  He also noted that the 
veteran had a history of arthritis in the lumbar spine, 
gout, a gunshot wound in the right arm, and a right 
nephrectomy and bladder repair.  The diagnoses were cold and 
shrapnel injury by history and sensory neuropathy.  Neither 
letter gave any indication that the veteran was in need of 
the aid and attendance of another person as a result of his 
service-connected disabilities.  

The veteran also provided another copy of the often-
submitted April 1988 VA medical examination report noting 
that he had a severe disability at that time due to several 
nonservice-connected conditions.  

By February 1999 decision, the RO denied the veteran's claim 
for special monthly compensation, finding that the record 
did contain evidence which established that he needed the 
regular aid and attendance of another person due to his 
service-connected disabilities.  

The veteran appealed the RO determination, essentially 
arguing that the April 1998 letter from his private 
physician provided a sufficient basis on which to award 
special monthly compensation.  (See veteran's March 1999 
Notice of Disagreement.)  In a March 1999 Statement of the 
Case, the RO explained that the evidence then of record did 
not provide a sufficient basis on which to grant his claim 
and noted that if the veteran would agree to appear for 
medical examination, the RO would gladly request one in 
order to determine if he was either housebound or in need of 
aid and attendance due to his service-connected 
disabilities.  In a statement received in May 1999, the 
veteran refused to report for VA medical examination, 
reiterating his familiar contentions regarding VA 
"experimentation" and "butchery."  He further indicated that 
"I do not want you ever again to mentioned [sic] to me about 
your VA medical center or to mention to be [sic] about any 
exams."  

As the veteran has been repeatedly advised, applicable 
criteria provide that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Where, as here, the examination was 
scheduled in conjunction with any other claim, such as a 
claim for increase, the claim shall be denied.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655 (2002).

In this case, as noted above, the veteran has refused to 
report for VA medical examination in connection with his 
claim for special monthly compensation.  His refusal to 
report, as the Board and the Court have previously 
explained, is without good cause.  In view of the foregoing, 
the Board is precluded from further considering his claim 
for special monthly compensation based on the need for 
regular aid and attendance of another person, and the appeal 
must be denied.  38 C.F.R. § 3.655(b) (2002).  

The Board wishes to make clear to the veteran the evidence 
currently of record is insufficient to award special monthly 
compensation on account of the need for aid and attendance.  
The Board has considered the veteran's own assertions 
regarding his need for aid and attendance.  He is certainly 
competent to provide testimony as to his symptoms.  However, 
the determinative issue in this claim involves a medical 
question (i.e., whether the veteran in need of aid and 
attendance as a result of his service-connected 
disabilities).  The veteran is not qualified to make 
assertions in this area as he lacks the necessary medical 
expertise or experience.  Espiritu, supra.  

Regarding the evidence he has thus far submitted in support 
of his claim, the Board agrees with the RO that it provides 
an insufficient basis on which to grant his claim.  With 
respect to the medical evidence from the 1970s and 1980s 
repeatedly submitted by the veteran, such evidence has 
little bearing on the current severity of his service-
connected disabilities or whether such disabilities result 
in the need for aid and attendance.  Cf. Francisco v. Brown, 
7 Vet. App. 55 (1994).  Likewise, evidence pertaining to the 
veteran's non-service connected disabilities is not relevant 
to the aid and attendance issue on appeal.  For that reason, 
the April 1998 letter from the veteran's private physician 
does not provide a sufficient basis on which to grant the 
claim.  Although the physician indicates that the veteran's 
spouse cares for him and assures that his personal needs are 
met, he does not indicate that the veteran is so helpless as 
a result of service-connected disabilities only that he is 
in need of the regular aid and attendance of another person.  

The Board acknowledges the veteran's sincere belief that he 
is entitled to special monthly compensation on account of 
the need for the regular aid and attendance of his spouse.  
Again, VA stands ready to assist the veteran in determining 
whether he is, in fact, entitled to this benefit.  He is 
advised that he may reopen his claim for aid and attendance 
benefits at any time; he is advised that it would behoove 
him to report for a VA medical examination in connection 
with any reopened claim.  In the alternative, he is advised 
that he should submit medical evidence from a medical 
professional specifically addressing the criteria set forth 
in 38 U.S.C.A. § 1114 and 38 C.F.R. §§ 3.350, 3.351, 3.352.  
He may wish to seek the assistance of his attorney in this 
regard.  

In summary, the record does not contain evidence 
establishing that the veteran's service-connected 
disabilities render him so helpless as to be in need of 
regular aid and attendance.  The veteran has refused to 
report for a VA medical examination regarding this issue.  
Thus, the claim of entitlement to special monthly 
compensation on account of the need for aid and attendance 
of another person is denied.  38 U.S.C.A. § 1114; 38 C.F.R. 
§§ 3.350(b), 3.655 (2002).

III.  Entitlement to an effective date earlier than July 1, 
1998 for a separate 20 percent rating for the residuals of a 
right brachial artery aneurysm.

The veteran's September 1945 military separation medical 
examination report notes that he had a history of gunshot 
wounds to the right upper arm.  On clinical evaluation, a 
large scar of the right upper arm was observed, with no 
musculoskeletal or neurological abnormalities.  The examiner 
indicated that it was his opinion that the veteran's wound 
would not result in disability.  

In September 1945, the RO received the veteran's application 
for compensation benefits, on which he claimed service 
connection for residuals of a gunshot wound of the right 
upper arm.  In October 1945, the RO granted service 
connection for residuals of a right arm gunshot wound, and 
assigned an initial 10 percent rating, effective September 
11, 1945.  The veteran was notified of that decision, as 
well as his procedural and appellate rights, by October 1945 
letter; he did not appeal.

In January 1947, the veteran underwent VA medical 
examination to determine the severity of his service-
connected gunshot wound disability.  He reported that the 
feeling in his right arm was "not as good as it should be" 
and indicated that he had a history of trauma to the 
brachial artery, formation of an aneurysm, and surgical 
removal of the aneurysm.  Physical examination revealed 
nontender, well-healed scars on the right arm, as well as 
full motion in all joints, with no muscle atrophy.  The 
radial pulse on the right was palpable, but weak.  The 
diagnosis was gunshot wound of the right arm with well-
healed scars and impaired circulation due to laceration of 
brachial artery, but adequate circulation.  Based on the 
examination findings, by January 1947 rating decision, the 
RO continued the 10 percent rating for residuals of a 
gunshot wound to the right arm.  

On November 1948 VA medical examination, the veteran 
reported that he was employed as a lumber clerk and had not 
received medical treatment since his December 1946 VA 
medical examination.  He reported that his right arm did not 
bother him and that it was completely asymptomatic in warm 
weather.  In cold, damp weather, he indicated that he had 
some numbness in the right hand when picking up lumber.  
Physical examination revealed nontender, well-healed scars 
on the right arm, as well as full motion in all joints, with 
no muscle atrophy.  There was good function and grip 
strength without impaired sensation.  The radial pulse on 
the right was palpable, but weak.  The diagnosis was gunshot 
wound of the right arm, with mild residuals, and residuals 
of removal of aneurysm of the right brachial artery, 
secondary to the gunshot wound.  

By December 1948 rating decision, the RO continued the 10 
percent rating for residuals of a gunshot wound of the right 
arm, which the RO characterized as moderate injury to Muscle 
Group V, due to through-and-through gunshot wound of the 
upper 2/3 of the right arm with secondary post operative 
aneurysm of the brachial artery with good collateral 
circulation.  Again, the veteran was notified of the RO 
determination, and of his procedural and appellate rights, 
by December 1948 letter, but he did not appeal.  

In September 1967, the veteran filed a claim for increased 
rating for his right arm disability.  In connection with his 
claim, on VA medical examination in October 1967, he 
reported difficulty raising his right arm from his side.  
Examination showed scars, decreased pulsation in the right 
brachial artery, and no loss of motion or muscle function in 
the right arm.  The diagnosis was residuals of a gunshot 
wound with vascular damage and traumatic periostitis of the 
humerus.  By November 1967 rating decision, the RO increased 
the rating for the veteran's right arm disability 
(characterized as residuals of a gunshot wound of the right 
arm with vascular damage and traumatic periostitis of the 
humerus) to 30 percent, effective September 6, 1967, the 
date of receipt of his claim.  The RO noted that in light of 
then current VA medical examination findings, the veteran's 
gunshot wound residuals were properly characterized as 
moderately severe under Diagnostic Code 5305.  According to 
a November 1967 Award Letter Control Document, the veteran 
was duly notified of the RO determination; he did not file 
an appeal therefrom.

Despite subsequent claims for increased ratings, the record 
indicates that the 30 percent rating for residuals of a 
gunshot wound of the right arm has remained in effect to 
date.  In decisions in April 1973 and February 1983, the 
Board determined that the veteran's gunshot wound disability 
was manifested by an asymptomatic scar, traumatic 
periostitis of the humerus, and some muscle and vascular 
damage, without limitation of motion or substantial loss of 
strength.  Based on these symptoms, the Board determined 
that the 30 percent rating encompassed all "wound-related 
symptomatology" and that criteria for a rating in excess of 
30 percent had not been met.  

Between February 1983 and October 1990, the veteran 
regularly communicated with VA on a host of issues, to 
include claims of service connection for beriberi, 
dysentery, arthritis, a psychiatric disorder, malnutrition, 
etc, and a claim of entitlement to compensation under 
38 U.S.C.A. § 351 (currently section 1151).  In some of his 
numerous communications with VA, he described the 
circumstances of his in-service gunshot wound; however he 
did not indicate that his gunshot wound disability had 
increased in severity, nor did he request a separate rating 
for any right arm symptomatology or otherwise raise a claim 
for increased rating for his right arm disability.  It is 
noted that on April 1988 VA medical examination, conducted 
in connection with an unrelated claim, the veteran reported, 
inter alia, that he sustained a gunshot wound in service and 
had "life long residuals from it."  No diagnosis was 
rendered regarding a gunshot wound disability.

In a November 1990 substantive appeal submitted in 
connection with an unrelated issue, the veteran argued that 
his right arm gunshot wound residuals were inadequately 
rated.  In July 1991 and March 1992 remands on several 
unrelated matters, the Board noted the veteran's contentions 
and referred the matter to the RO for initial consideration.  

The record shows that the RO attempted to schedule the 
veteran for VA medical examination to determine the severity 
of his service-connected gunshot wound disability; however, 
he refused to be examined by VA physicians, claiming that it 
would be "torture" and that the examiners would not be 
impartial.  (See e.g., veteran's letter dated April 22, 
1992.)  The RO thereafter arranged for the veteran to be 
examined by a private physician at the VA Medical Center, 
but he again refused to report.  (See June 23, 1992 Report 
of Contact.)  The RO also advised the veteran, thorough his 
then-attorney, that he could submit medical evidence 
pertinent to his claim; however, the veteran submitted no 
medical evidence regarding the severity of his gunshot wound 
disability.  (See e.g., June 9, 1992 letter from RO.)  

By June 1992 rating decision, the RO denied a rating in 
excess of 30 percent for the residuals of a gunshot wound to 
the right arm, noting that the veteran had failed to report 
for VA medical examination, and that the record contained 
"no evidence of increased severity of the gunshot wound of 
the right arm."  The veteran was notified of this 
determination in a July 1992 Supplemental Statement of the 
Case.  In August 1992, the RO again continued the 30 percent 
rating and issued another Supplemental Statement of the Case 
later that month.  

In April 1993, the veteran submitted a letter to which he 
attached a copy of the April 1988 VA examination report.  He 
claimed that the examiner had stated that "my gunshot wound 
should be rated higher, and the scar is severe disability."  
In fact, the examination report is wholly negative for such 
an opinion and notes that the scar of the veteran's right 
arm was nontender.  While the examiner noted that the 
veteran's overall impairment was severe, it was specifically 
attributed to nonservice-connected genitourinary 
disabilities.  

By May 1993 letter, the RO asked the veteran to furnish 
current medical evidence showing treatment for his right arm 
condition.  He responded by submitting copies of 
correspondence and medical evidence already of record, 
including a copy of the April 1988 VA examination report.  
Also submitted was a copy of a March 1993 private bone scan 
showing, inter alia, activity in all extremities consistent 
with degenerative/arthritic change.  No specific findings 
pertaining to the gunshot wound disability were recorded.

In a March 1994 decision on unrelated issues, the Board 
determined in the Introduction that the veteran had failed 
to perfect an appeal of the issues of entitlement to an 
increased rating for residuals of a gunshot wound to the 
right arm, as well as an increased rating for residuals of a 
laparotomy.  The veteran filed a motion for reconsideration 
of the Board's decision.  That motion was denied by the 
Deputy Vice Chairman of the Board in June 1994.  

The veteran appealed the Board's decision to the Court.  In 
written argument to the Court, his representative apparently 
argued that the Board had erroneously concluded that the 
veteran had failed to perfect an appeal of his claims of 
entitlement to increased ratings for residuals of a gunshot 
wound to the right arm and residuals of a laparotomy.  In a 
January 1996 memorandum decision, the Court upheld the 
Board's decision in all respects, but for the issue of 
service connection for residuals of frozen feet; that matter 
was remanded to the Board for additional adjudication.  

The veteran filed a motion for review of the Court's January 
1996 single-judge decision by a three-judge panel, and he 
included in his motion the issue of the Court's failure to 
address the claim for increased rating.  By March 1996 per 
curiam order, the Court denied the motion, noting that the 
issue concerning residuals of a laparotomy was not before 
the Court.  The issue of entitlement to increased rating for 
residuals of a gunshot wound was not specifically addressed 
by the Court.

In an April 1996 remand on the issue of entitlement to 
service connection for frozen feet, the Board again noted in 
the Introduction that the veteran's claim for increased 
rating for residuals of a gunshot wound of the right arm 
(major) had been previously denied by the RO in June 1992.  
The Board again noted that, although it had been determined 
that the veteran did not file a Substantive Appeal with 
respect to the increased rating issue, he had again raised 
the issue through the brief his attorney apparently filed 
with the Court.  In that regard, it was noted that an 
unsigned copy of the "Brief of Appellant" which was received 
at the RO on January 26, 1996 was of record and was 
sufficiently detailed in its contentions to warrant further 
development of the matter.  The Board directed the RO to 
take appropriate action on the veteran's claim.  

The following month, however, the veteran filed a Notice of 
Appeal with the U.S. Court of Appeals for the Federal 
Circuit.  He appealed only that portion of the Court's March 
1996 per curiam order wherein the Court determined that it 
would not address the veteran's claims for increased 
ratings.  Accordingly, in September 1996, the Board vacated 
its April 1996 remand.  See VA O.G.C. Prec. Op. No. 20-94; 
60 Fed. Reg. 9720 (1995) (holding that the Board did not 
have jurisdiction to proceed on a matter until the Court 
issue a mandate in the case following resolution of the 
Federal Circuit appeal).  

While the matter was pending before the Federal Circuit, in 
November 1996, the Secretary filed a Motion for Voluntary 
Remand, noting that because the veteran had not been 
represented by counsel at the RO level, it was possible that 
he had misunderstood the procedural requirements of filing a 
substantive appeal.  Thus, the Secretary moved "for a 
voluntary remand to the [Court] with special instructions to 
remand to the [Board] so that it may consider [the 
veteran's] application for entitlement to increased 
evaluations for residuals of a laparotomy scar and a gun 
shot wound and render a decision upon the merits."  In a 
November 1996 order, the Federal Circuit granted VA's motion 
and remanded the case to the Court, with special 
instructions to remand the issues to the Board "for a 
hearing upon the issues of whether [the veteran] is entitled 
to increased evaluations for residuals of a laparotomy and a 
gunshot wound."  

Pursuant to the Federal Circuit's instructions, in December 
1996, the Court remanded the case to the Board.  In its 
order, the Court made "a brief personal comment."  
Specifically, the Court noted that: 

[t]he Secretary recognized that the [Board] acted 
entirely correctly when it found that the 
increased evaluation issue had not been appealed 
and, hence, was not properly before it.  For 
equitable reasons, rather than legal, and to avoid 
"confusion," the Secretary has elected, in effect, 
to remand an issue that was never legally before 
the [Board].  That is entirely his choice.  I hope 
it does result in less "confusion."  I am not 
optimistic that it will.

In April 1997, the Board remanded the matter to the RO, to 
afford the veteran the opportunity to testify at a Board 
hearing at the RO.  Also, the Board instructed the RO to 
request that the veteran identify the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him in recent years for 
residuals of a gunshot wound to the right arm.  Finally, the 
Board directed the RO to arrange for a VA examination of the 
veteran to determine the current severity of any residuals 
of a gunshot wound of the right arm. 

In May 1997, the veteran and his spouse testified at a 
hearing at the RO.  In pertinent part, the veteran briefly 
described the circumstances of his in-service gunshot wound.  

In August 1997, the RO attempted to schedule the veteran for 
VA medical examination.  However, he refused to report.  
(See e.g., veteran's responses to August 5, 1997 letters 
from RO and VA medical center, and August 14, 1997 Report of 
Contact, with attachments.)  In addition, the veteran 
submitted no pertinent medical records in response to the 
RO's request for evidence on his claim.  

In February 1998, the Board denied the veteran's claim for 
increased rating for his gunshot wound disability, noting 
that he had refused to report for VA medical examination and 
the record contained no medical evidence concerning the 
then-present condition of the service-connected gunshot 
wound of the right arm.  The veteran did not appeal the 
Board's decision to the Court.  Thus, it is final.  

On July 1, 1998, the RO received a letter from the veteran 
in which he stated "[w]here are my benefits for shrapnel 
wounds from 1943?"  By letter dated later that month, the RO 
again asked the veteran to provide information regarding any 
treatment he had received for his "aneurysm."  He responded 
that one is only treated once surgically for an aneurysm and 
that he had been treated for it in 1943.

By February 1999 rating decision, the RO denied a rating in 
excess of 30 percent for residuals of a gunshot wound to the 
right arm.  The RO considered assigning separate and 
compensable ratings for both the muscle injury and the 
residuals of the aneurysm surgery, but concluded that it 
would not be proper, as it would be granting concurrent 
evaluations for the same impairment.  The veteran appealed, 
arguing that a separate 20 percent rating was warranted for 
residuals of an aneurysm.  

In an August 1999 remand, the Board noted that the 
postoperative residuals of the aneurysm had long been 
included in the description of the veteran's service-
connected right arm disability.  The Board further noted 
that the RO made no reference to the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994) in reaching its 
recent decision.  Thus, the Board remanded the matter to the 
RO for due process considerations.  

In September 1999, the RO granted a separate 20 percent 
rating for residuals of a right brachial artery aneurysm, 
effective February 16, 1999.  In its decision, the RO noted 
that a separate rating was warranted as the condition 
affected a separate body system than was evaluated as a 
muscle injury to the right arm.  Thereafter, in a January 
2002 rating decision, the RO assigned an earlier effective 
date of July 1, 1998 for the separate 20 percent rating for 
residuals of a right brachial artery aneurysm, noting that 
the veteran had filed an inferred claim for increased rating 
on that date.  The RO further noted that the record 
contained no evidence warranting a separate rating for 
residuals of a brachial aneurysm of the right arm prior to 
that date; rather, it was noted that additional testimony 
submitted by the veteran "was liberally interpreted to 
establish an evidentiary equipoise which was resolved in the 
former POW's favor."  

The veteran appealed the effective date assigned by the RO, 
claiming that he was entitled to a separate 20 percent 
rating from 1945 because if his disabilities had been 
separate in 1999, "they were separate in 1945."  In August 
2002 written arguments, the veteran's attorney reiterated 
these contentions.  

Under applicable criteria, unless specifically provided 
otherwise, the effective date of an award of compensation 
based on an original claim, a claim reopened after a final 
adjudication, or a claim for increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 U.S.C. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002) (emphasis 
added).

In general, the effective date for an increase is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (o)(1) (emphasis 
added).  An award of increased disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, the date of receipt of the claim.  38 C.F.R. §§ 
3.400(o)(2).

In this case, a review of the record shows that service 
connection has been in effect for residuals of a gunshot 
wound to the right arm since September 11, 1945.  VA has 
long acknowledged that the residuals of this injury include 
the postoperative residuals of a right brachial artery 
aneurysm and has long rated all symptomatology referable to 
the gunshot wound in a single combined rating.  This 
combined rating has been repeatedly reviewed by both the RO 
and the Board.  In fact, in a February 1998 decision, the 
Board concluded that the record did not support a rating in 
excess of 30 percent for the combined residuals of the 
veteran's gunshot wound to the right arm.  As noted, the 
veteran did not appeal the Board's decision; thus, it is 
final and all previous claims for an increased rating for 
his right arm disability were satisfied.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

As set forth above, the next pertinent communication 
received from the veteran on this matter was a July 1, 1998 
letter in which he referenced his gunshot wound disability.  
The RO has liberally construed this communication as the 
date of his claim.  Affording the veteran the benefit of the 
doubt, the Board agrees.  

Again, the proper effective date for an increase is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (o)(1).  As the 
veteran's claim was received on July 1, 1998, this is the 
appropriate effective date.  The Board has considered the 
provisions of 38 C.F.R. §§ 3.400(o)(2), but notes that 
because the veteran has consistently failed to report for VA 
medical examinations or to provide pertinent medical 
evidence regarding the current severity of his right arm 
disability, the record contains no probative evidence from 
which to factually ascertain that an increase in disability 
had occurred within one year prior to July 1, 1998.

On review of all the evidence of record, the Board concludes 
that the criteria for an effective earlier than July 1, 1998 
for the award of a separate 20 percent rating for residuals 
of a right brachial artery aneurysm have not been met.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Absent a showing 
of clear and unmistakable error in this case, there is no 
legal basis for the Board to assign an effective date 
earlier than that which has already been assigned.  Id.  The 
Board finds that a claim of clear and unmistakable error has 
not been reasonably raised.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In that regard, the Board notes that the 
veteran has been clearly advised of the provisions of 38 
C.F.R. § 20.1404(a), as well as the specific elements needed 
to raise a claim of clear and unmistakable error.  Neither 
he nor his attorney has availed themselves of this avenue.  


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for additional genitourinary disabilities 
claimed to have resulted from VA medical treatment from 
August 1971 to November 1973 is denied.  

Entitlement to special monthly compensation based on the 
veteran's claimed need for the regular aid and attendance of 
another individual due to service-connected disabilities is 
denied.  

An effective date earlier than July 1, 1998 for a separate 
20 percent rating for the residuals of a right brachial 
artery aneurysm is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

